                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

ELIZABETH A. MUELLER,           )     CIV. NO. 17-00571 HG-WRP
                                )
               Plaintiff,       )
                                )
          vs.                   )
                                )
STATE OF HAWAII, DEPARTMENT OF )
PUBLIC SAFETY; FREDDIE          )
CARABBACAN, in his individual )
and official capacity as Deputy )
Sheriff; NOLAN ESPINDA, in his )
individual capacity and         )
official capacity as Director )
of the Department of Public     )
Safety; DOE DEFENDANTS 1-10,    )
                                )
               Defendants.      )
                                )

  ORDER CLARIFYING THE COURT’S ORDER OF MARCH 18, 2020 (ECF No.
  236) IN RESPONSE TO DEFENDANTS STATE OF HAWAII, DEPARTMENT OF
      PUBLIC SAFETY AND NOLAN ESPINDA’S MOTION FOR PARTIAL
RECONSIDERATION OF ORDER GRANTING, IN PART, AND DENYING, IN PART,
DEFENDANTS STATE OF HAWAII, DEPARTMENT OF PUBLIC SAFETY AND NOLAN
 ESPINDA’S MOTION FOR SUMMARY JUDGMENT ENTERED ON MARCH 18, 2020
                          (ECF No. 242)


     Plaintiff Elizabeth Mueller filed a Complaint against:

     (1)   Defendant State of Hawaii, Department of Public Safety;

     (2)   Freddie Carabbacan, in both his individual and official
           capacity as Deputy Sheriff; and,

     (3)   Nolan Espinda, in both his individual and official
           capacity as Director of the Department of Public
           Safety.

     The Complaint arises out of an alleged sexual assault that

occurred while Plaintiff was in the custody of the Department of

Public Safety.

     On March 18, 2020, the Court issued an Order on the Parties’

                                  1
Motions for Summary Judgment.   (ORDER GRANTING, IN PART, AND

DENYING, IN PART, DEFENDANTS STATE OF HAWAII, DEPARTMENT OF

PUBLIC SAFETY AND NOLAN ESPINDA’S MOTION FOR SUMMARY JUDGMENT AND

DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT WITH

RESPECT TO THE STATE OF HAWAII, DEPARTMENT OF PUBLIC SAFETY’S

LIABILITY FOR THE ACTIONS OF DEFENDANT FREDDIE CARABBACAN, IN HIS

OFFICIAL CAPACITY, ECF No. 236).

     On April 1, 2020, Defendant State of Hawaii, Department of

Public Safety and Defendant Nolan Espinda filed a Motion for

Partial Reconsideration.   (ECF No. 242).   Defendants seek

clarification as to the Court’s ruling as to Plaintiff’s Section

1983 claims against the remaining Defendants State of Hawaii,

Department of Public Safety, Freddie Carabbacan, and Nolan

Espinda.

     The Court seeks to clarify the Order of March 18, 2020, in

light of the questions raised in the Defendants’ April 1, 2020

MOTION FOR PARTIAL RECONSIDERATION (ECF No. 242).


I.   The Court Clarifies The Distinction Between The Qualified
     Immunity Claims Raised By The Defendant State Of Hawaii,
     Department Of Public Safety And Defendant Nolan Espinda, In
     His Official Capacity, And The Section 1983 Claims Against
     The Defendants

     The following claims remain in Plaintiff’s Count I:

     Count I:   Cruel and Unusual Punishment in Violation of the
                Eighth Amendment to the United States Constitution
                Pursuant to 42 U.S.C. § 1983 Against Defendant
                Freddie Carabbacan, in his individual capacity,
                and Nolan Espinda, in his individual capacity.

     Defendants are correct that a State is not a “person” within

                                   2
the meaning of Section 1983 and cannot be sued pursuant to

Section 1983.   Will v. Mich. Dept. Of State Police, 491 U.S. 58,

64 (1989).    The State is also correct that Defendant Espinda in

his official capacity does not constitute a “person” within the

meaning of Section 1983 because a suit against the official

capacity office is akin to a suit against the State itself.      Id.

at 71.


II.   Waiver Of Sovereign Immunity


      The Court’s March 18, 2020 Order addressed a separate

argument made by Defendant State of Hawaii, Department of Public

Safety and Defendant Nolan Espinda, in his official capacity, in

their Motion for Summary Judgment.    The Court rejected the

State’s argument.   The March 18, 2020 Order explained that a

State Defendant waives sovereign immunity when it removes a case

to federal court.   This is a separate, different argument from

whether the federal statute, 42 U.S.C. § 1983, actually applies

to a named defendant.

      The March 18, 2020 Order cited to Walden v. Nevada, 945 F.3d

1088, 1095 (9th Cir. 2019).   The rule in Walden is clear.     “A

State defendant that removes a case to federal court waives its

immunity from suit on all federal-law claims brought by the

plaintiff.”   Walden, 945 F.3d at 1095.

      The March 18, 2020 Order explained to Defendants State of

Hawaii, Department of Public Safety and Defendant Nolan Espinda,

in his official capacity, that their Motion for Summary Judgment

                                  3
on the basis of sovereign immunity must fail.    The State and

Espinda relied on outdated caselaw for their argument that States

may only be sued where Congress has abrogated the sovereign

immunity of the States pursuant to the Fourteenth Amendment to

the United States Constitution.    (Def.’s Motion at p. 17, ECF No.

198-1).

     The Court’s March 18, 2020 Order cited to Walden because no

Party had cited or discussed the case.    The State Defendants were

apparently not aware of the precedential decision from the Ninth

Circuit Court of Appeals.    The Court included the decision in

order to inform the State Defendants that their Motion based on

abrogation of sovereign immunity was not properly asserted and

ignored their own waiver of sovereign immunity by removing the

case to federal court.     The Court directed the State Defendants

to Walden to prevent the State from repeating the argument in

further proceedings.


III. Section 1983 Claims


     The argument that Plaintiff cannot bring Section 1983 claims

against the State or against Nolan Espinda in his official

capacity because they are not “persons” within the meaning of the

statute is a separate argument.    The Court did not believe it

necessary to address this argument in its March 18, 2020 Order

because it is clear law.

     The Court points out that this is a separate argument from

sovereign immunity.    A State Defendant can consent to suit in

                                   4
federal court based on removal.   The ability to sue “persons”

within the definition of Section 1983 is a different question.

The question is sometimes intertwined with “sovereign immunity”

in the caselaw, but these are separate legal arguments and should

be made as such.

     Here, the Section 1983 claims remain against Defendant

Freddie Carabbacan, in his individual capacity, and against

Defendant Nolan Espinda, in his individual capacity.

//

//

//

//

//

//

//

//

//

//

//

//

//

//

//

//

//

//

                                  5
                           CONCLUSION


     The Court clarifies that Plaintiff’s Section 1983 claim

remains against Defendant Freddie Carabbacan, in his individual

capacity, and Nolan Espinda, in his individual capacity.

     To the extent that any question exists as to any Section

1983 claims against the Defendant State of Hawaii, Department of

Public Safety, and against Defendant Nolan Espinda, in his

official capacity, they are DISMISSED on the basis that those

Parties are not “persons” within the meaning of Section 1983.

     IT IS SO ORDERED.

     DATED:, April 14, 2020, Honolulu, Hawaii.




Elizabeth A. Mueller v. State of Hawaii, Department of Public
Safety; Freddie Carabbacan, in his individual capacity and
official capacity as Deputy Sheriff, Department of Public Safety,
State of Hawaii; Nolan Espinda, in his individual capacity and
official capacity as Director of the Department of Public Safety,
State of Hawaii; Doe Defendants 1-10, Civ. No. 17-00571 HG-WRP;
ORDER CLARIFYING THE COURT’S ORDER OF MARCH 18, 2020 (ECF No.
236) IN RESPONSE TO DEFENDANTS STATE OF HAWAII, DEPARTMENT OF
PUBLIC SAFETY AND NOLAN ESPINDA’S MOTION FOR PARTIAL
RECONSIDERATION OF ORDER GRANTING, IN PART, AND DENYING, IN PART,
DEFENDANTS STATE OF HAWAII, DEPARTMENT OF PUBLIC SAFETY AND NOLAN
ESPINDA’S MOTION FOR SUMMARY JUDGMENT ENTERED ON MARCH 18, 2020
(ECF No. 242)                   6
